Citation Nr: 0011798	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lymphoma claimed as 
due to herbicide agents used in Vietnam.

2.  Entitlement to service connection for lymphoma claimed as 
secondary to tonsillitis.

3.  Entitlement to service connection for hypertension 
claimed as secondary to tonsillitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for carpal tunnel 
syndrome (CTS).

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic back 
disability.   

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
vasectomy to include impotency.

7.  Entitlement to a compensable rating for tinea manus and 
tinea pedis.

8.  Entitlement to a compensable rating for hemorrhoids.

9.  Entitlement to service connection for hypertension 
claimed as due to herbicide agents used in Vietnam.

10.  Entitlement to service connection for CTS claimed as due 
to herbicide agents used in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1979.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).

As explained below, the issues regarding service connection 
for lymphoma and hypertension claimed as secondary to 
tonsillitis, and whether new and material evidence has been 
submitted to reopen claims for service connection for CTS and 
the residuals of a vasectomy including impotency will be 
remanded.


FINDINGS OF FACT

1.  On September 9, 1996, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal for 
service connection for hypertension as secondary to herbicide 
agents used in Vietnam.

2.  On September 9, 1996, prior to the promulgation of a 
decision in the appeal, the appellant withdrew his appeal for 
service connection for CTS as secondary to herbicide agents 
used in Vietnam.

3.  In a statement received by the RO in July 1997, the 
appellant indicated that he did not disagree with the 
disability evaluation assigned for the service-connected 
hemorrhoids.

4.  The record does not contain a diagnosis of lymphoma.

5.  In October 1991, the Board denied service connection for 
a chronic back disorder including arthritis.

6.  In March 1995, the RO denied the claim for service 
connection for a chronic back disorder including arthritis.

7.  The evidence submitted since the RO's March 1995 decision 
either does not bear directly and substantially upon the 
specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

8.  The tinea pedis and tinea manus are manifested by 
exfoliation on an exposed surface, without constant itching 
or extensive lesions, or marked disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
for service connection for hypertension as secondary to 
herbicide agents used in Vietnam have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).

2.  The criteria for withdrawal of an appeal by the appellant 
for service connection for CTS as secondary to herbicide 
agents used in Vietnam have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1999).

3.  The criteria for withdrawal of a NOD by the appellant for 
entitlement to an increased rating for hemorrhoids have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.201, 20.204(a), (c) (1999).

4.  The veteran's claim of entitlement to service connection 
for lymphoma is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

5.  The March 1995 decision of the RO denying service 
connection for a chronic back disability including arthritis 
is final; the additional evidence received since the RO's 
March 1995 decision is not new and material, and the 
veteran's claim for benefits has not been reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.310, 3.156 (1999).

6.  A 10 percent schedular evaluation for tinea pedis and 
tinea manus, and no higher, is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, Part 4, 4.20, 
Diagnostic Code 7806 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of NOD and/or Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.   The Board in September 1990 
remanded the issues regarding service connection for 
vasectomy residuals, arthritis of the back and other joints, 
CTS and lymphoma.  The Board interpreted the veteran's 
statements regarding his disabilities as a request for 
service connection secondary to Agent Orange exposure.  The 
case was remanded to comply with the new laws and regulations 
regarding Agent Orange. 

The veteran was notified and responded with a request for 
interim benefits.  The case was returned to the Board.  
However, the Board again remanded the case and requested that 
the veteran clarify the Agent Orange residuals he wanted to 
claim.  

The RO in May 1991 received a statement (dated in October 
1991) that the veteran had originally mailed to a member of 
Congress.  He listed a skin disorder, hypertension, CTS, and 
lymphoma.  In a letter issued by the RO in June 1991, the VA 
notified the veteran that the issues concerning a chronic 
back disability and residuals of a vasectomy were not being 
claimed as secondary to Agent Orange, therefore, the Board 
would review only those issues.  

An October 1991 Board decision denied service connection for 
a chronic back disability to include arthritis and the 
residuals of a vasectomy including impotency.  

In February, March and October 1994, the veteran resubmitted 
the statement received in May 1991 regarding Agent Orange 
residuals.  

A March 1995 rating action denied service connection for 
impotency (secondary to herbicide exposure); and found the 
claims regarding lymphoma, a chronic back disability, 
hypertension, and CTS, not well grounded.

In November 1995, the RO received the veteran's claims for a 
skin disorder, hemorrhoids, vasectomy residuals, CTS, a 
chronic back disability, hypertension and lymphoma.  

A June 1996 rating decision, in pertinent part, denied 
increased ratings for a skin disorder and hemorrhoids; denied 
service connection for CTS, hypertension and lymphoma due to 
herbicide agents used in Vietnam; denied direct service 
connection for the residuals of a vasectomy including 
impotency; denied service connection for lymphoma secondary 
to the service connected tonsillitis; and determined that the 
veteran had not submitted new and material evidence regarding 
the claims for service connection for hypertension, CTS and, 
a chronic back disability.  The veteran was notified later 
that month.  

In July 1996, the RO received a notice of disagreement (NOD) 
regarding the denial of an increased rating for the skin 
condition.  During his personal hearing held at the RO in 
September 1996, the veteran noted his disagreement with the 
denial of the remaining issues.  He also clarified the issues 
he wished to appeal.  He claimed service connection for CTS 
on a direct basis and not secondary to Agent Orange.  
Furthermore, he claimed service connection for hypertension 
as secondary to his service connected tonsillitis and not 
secondary to Agent Orange.  

In a July 1997 rating decision, of which the appellant was 
informed later that month, the RO, inter alia, again 
confirmed the noncompensable rating assigned for the 
veteran's service-connected hemorrhoids.  In his statement 
received by the RO on July 30, 1997, the appellant indicated 
that he did not disagree with the decision concerning his 
hemorrhoids.  

The RO issued a statement of the case (SOC) in May 1998, 
concerning the issues of evaluation of tinea manus and tinea 
pedis; service connection for CTS with numbness of the hands 
and feet, hypertension, and a condition of the lymph nodes 
claimed as a result of exposure to herbicides; and whether 
new and material evidence had been submitted to reopen a 
claim for service connection for a back condition with 
arthritis.  The SOC did not include the issue of the 
evaluation of the service-connected hemorrhoids.  The RO 
received a VA Form 9, substantive appeal, June 11, 1998, in 
which the appellant again clarified the issues he wanted 
appealed.  

A NOD may be withdrawn in writing before a timely Substantive 
Appeal is filed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or his 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204 (1999).  The appellant has 
withdrawn his NOD as to the evaluation of his service-
connected hemorrhoids.  He has also withdrawn his appeals 
regarding service connection for CTS and hypertension as due 
to herbicide agents.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration regarding 
these issues.  Accordingly, the Board does not have 
jurisdiction to review the appeals and they are dismissed 
without prejudice.

II.  Lymphoma

The veteran asserts on appeal that service connection is 
warranted for lymphoma as the claimed disorder was initially 
manifested during active service or, in the alternative, was 
incurred as the result of his exposure to Agent Orange while 
in the Republic of Vietnam.  

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

For purposes of the present case, the Board points out that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a listed disability, shall be presumed to have been 
exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 
12 Vet. App. 164 (1999).  Specifically, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e)(1999).  All of the presumptive cancers, 
with the exception of respiratory cancers (which have a 30 
year presumptive period), may be presumed to have been 
incurred during active military service as a result of 
exposure to Agent Orange, if manifest to a degree of 10 
percent at any time subsequent to exposure to Agent Orange 
during active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

However, initially the Board must determine whether the 
veteran has submitted a well grounded (that is, plausible) 
claim as required by 38 U.S.C.A. § 5107(a).  To establish 
that a claim for service connection is well grounded, there 
must be a medical diagnosis of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 38 
C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  In Morton v. West, 12 Vet. App. 477 (1999), the 
United States Court of Appeals for Veterans Claims (Court), 
rejected the argument that 38 C.F.R. §§ 3.103(a), 3.159(a); 
VA Adjudication Procedure Manual M21-1, Part III, para. 
1.03(a) and Part IV, para. 2.10(f); and policies set forth in 
other VA documents require VA to assist the claimant in 
developing facts pertinent to the claim even though a well-
grounded claim had not yet been submitted.  The Court 
concluded that any perceived or actual failure by the 
Secretary to render assistance in the absence of a well-
grounded claim cannot be legal error.  Consequently, I see no 
basis upon which to comply with the representative's request 
in this regard.

The record clearly shows that the veteran did indeed serve in 
Vietnam during the Vietnam conflict.  Non-Hodgkin's lymphoma 
is among the diseases listed in 38 C.F.R. § 3.309(e).  
Nonetheless, the veteran's claim must fail, as the record 
does not contain competent medical evidence of a diagnosis of 
lymphoma (non-Hodgkin's or any other type).  Without proof of 
a current disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Moreover, the 
veteran's contentions that he has enlarged lymph nodes cannot 
be considered in this regard.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  That is, he has not demonstrated that he 
has the medical training or expertise that would render him 
competent to give an opinion regarding a medical diagnosis, 
and his statements on such matters do not serve to make the 
claim well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the first element is entirely unsupported, 
whether there is evidence sufficient to lend plausible 
support to the second and third elements need not be decided.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a statement of the 
case (SOC) that informed the veteran of the reasons his claim 
had been denied.  Also, by this decision, the Board informs 
the appellant of the type of evidence needed to make his 
claim well grounded.  Unlike the situation in Robinette, he 
has not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
his claim well grounded.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was harmless.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (when the Board 
decision denies a claim on the merits when the Court finds 
the claim to be not well grounded, the appropriate remedy is 
to affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).

III.  Back Disability

The veteran argues that the evidence presented in support of 
reopening his claim for service connection for a chronic back 
disability is not only new and material, but also is 
sufficient to grant service connection, particularly when 
that evidence is considered in light of the entire record.  
The veteran claims that he injured his back during military 
service and since that time, he had suffered from residual 
disability.

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court cited 
Edenfield v. Brown, 8 Vet. App. 38 (1995), and noted that 
38 U.S.C.A. §§ 5108, 7104(b), and 7105(c) required that to 
reopen a previously and finally disallowed claim (whether 
decided by the Board or an RO) there must be "new and 
material presented or secured" since the time that the claim 
was finally disallowed on any basis.  Evans, 9 Vet. App. at 
283.  

Without the filing of a notice of disagreement within one 
year of the date of mailing of the notification of the 
initial review and determination of appellant's claim, a 
rating determination is final and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (1999).  An appellant must present 
"new and material" evidence before VA is required to 
reopen, develop, and adjudicate a prior final claim as to its 
merits.  YT v. Brown, 9 Vet. App. 195 (1996).  "[A]bsent the 
submission of new and material evidence, the claim cannot be 
reopened or readjudicated by the VA."  Henderson v. Brown, 
6 Vet. App. 45, 46 (1993).  If the appellant fails to meet 
either part of this threshold requirement, the Board is not 
required to consider the merits of the claims.  

The question before the Board is the limited to whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

It must be determined whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

As explained below, none of the evidence added to the record 
since the RO's March 1995 decision, either by itself or in 
the context of all the evidence, both old and new, provides 
medical evidence reflecting that the claimed disability is 
related to service.  The Board concludes that the additional 
evidence does not constitute new and material evidence 
sufficient to reopen the claim for service connection.  

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).  This obligation depends on the particular facts of 
the case and the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
Here, the RO fulfilled its obligation in its rating decision 
and statement of the case in which it informed the veteran of 
the reasons his claim had not been reopened.  38 U.S.C.A. 
§ 5103(a).  Also, by this decision, the Board informs the 
appellant of the type of new and material evidence needed to 
reopen his claim.  Unlike Graves, the appellant in this case 
has not put VA on notice of the existence of specific 
evidence that may be both new and material, and sufficient to 
reopen his claim for service connection.

In October 1991, the Board denied service connection for a 
chronic back disability including arthritis.  The Board noted 
that there was no evidence of a chronic back disability 
including arthritis.  In March 1995, the RO denied service 
connection for back disability as not well grounded.

The evidence previously considered by the Board and RO 
included the veteran's service medical records, as well as 
post service clinical reports.  The service medical records 
relate that in September 1959 the veteran complained of back 
pain.  In October 1960, he was referred to physical therapy 
for low back syndrome.  In February 1979, he was treated for 
myositis of the back.  Post service medical records relate 
that he underwent VA examination in July 1989.  He complained 
of back pain and arthritis, however, examination and X-rays 
were normal.  Additional evidence considered by the RO after 
the October 1991 Board decision consisted primarily of 
private medical records concerning mostly unrelated 
disabilities.

Records submitted after the March 1995 rating decision 
include duplicate service medical records, written statements 
and testimony of the veteran, and VA clinical records.  After 
a review of the record, the Board concludes that this 
evidence is not new and material.  Accordingly, the claim is 
not reopened.

The veteran's written statements regarding a chronic back 
disability, for the most part, basically recount his earlier 
statements.  They are in essence cumulative and redundant.  
Despite the statements of the veteran to the effect that he 
has a chronic back disability, there is no objective medical 
evidence showing the presence of a chronic back disability.  
I find the absence of evidence of chronic back disability in 
the clinical records more probative than the veteran's 
statements in this regard.  It should be noted that the 
veteran would be competent to relate what he experienced, 
e.g., that he injured his back; however, he would not be 
competent to state the diagnosis.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Board also considered the duplicate copies of service 
medical records.  Duplicate copies of records previously 
considered, such as the copies of service medical records, 
are not considered "new" evidence.  As they have been 
previously considered, they do not add to the evidentiary 
picture.  

The additional clinical records simply show that the veteran 
is receiving treatment for mostly unrelated disabilities.  In 
fact, the current treatment records fail to document any 
residuals of a chronic back disability.  Although this 
medical evidence is new, and reports current unrelated 
diagnoses, this additional documentation solely addresses the 
veteran's current medical condition, without commenting on 
the veteran's claimed back disability.  Not only do the 
clinical records pertain to treatment provided years after 
separation from active service, this evidence does not 
address or contradict the reasoning offered in support of the 
prior decision.  It has no bearing on the issue of service 
incurrence and therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet. App. 45, 47 (1992).

As none of the evidence added to the record since the RO's 
1995 decision, either by itself or in the context of all the 
evidence, both old and new, is competent medical evidence 
reflecting evidence of a chronic back disability, the Board 
concludes that it does not constitute new and material 
evidence sufficient to reopen the claim for service 
connection.  Therefore, the RO's decision in March 1995 
remains final, and the claim is not reopened.

IV.  Skin Disorder 

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1999).  Essentially, these evaluations are 
based, in large degree, on the impairment, which current 
clinical findings objectively show to be the result of 
service-connected disability.  The Board has reviewed the 
veteran's complete clinical history to comprehensively assess 
the level of disability during the relevant time period.  
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Based on inservice treatment, a September 1989 rating 
decision granted service connection for tinea pedis and tinea 
manus.  This disability is currently assigned a 
noncompensable evaluation under Diagnostic Code 7806.  

The RO rated the veteran's tinea pedis and tinea manus 
analogously to eczema under Diagnostic Code 7806 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  Under 
Diagnostic Code 7806, eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent evaluation.  A 30 percent evaluation is warranted 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 10 percent evaluation requires 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A noncompensable 
evaluation is warranted for eczema with slight, if any, 
exfoliation, exudation or itching that is on a nonexposed 
surface or small area.  38 C.F.R. Part 4, Code 7806 (1999).

The veteran has been found to have evidence of tinea pedis 
and tinea manus.  A VA medical report dated in July 1989 
shows that there was evidence of tinea manus and tinea pedis 
described as diffuse superficial scaling involving the entire 
left palm, web spaces and multiple alveolar patches on the 
dorsum of the hand.  Both feet showed moccasin distribution 
of similar eruption.  Tinea pedis and tinea manus were also 
noted on VA dermatological examination in February 1997.  
There was scaling and mild erythema of the left palm and 
bilateral soles, including the interdigital areas.  In 
written statements and testimony, the veteran reported that 
his symptoms included pain, discomfort, scaling, bleeding, 
and intermittent itching.  

On review of the medical evidence, it is noted that these 
records clearly indicate exfoliation on an exposed surface, 
specifically, his left hand.  This supports a 10 percent 
rating.  However, the findings do not support a rating higher 
than 10 percent, as the tinea pedis and tinea manus has not 
been described or otherwise shown to be markedly disfiguring.  
Moreover, the lesions have not been described as extensive, 
nor has the itching been described as constant.  Exudation, 
constant or otherwise, has not been demonstrated.  In 
summary, the Board finds that the service-connected skin 
condition most closely approximates the 10 percent rating for 
exfoliation of an exposed surface.

V.  Extraschedular Evaluation

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's service 
connected tinea disability produces such an exceptional or 
unusual disability picture as to render impractical the 
applicability of the regular schedular standard, thereby 
warranting the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (1999).  This case does not 
present factors such as marked interference with employment 
or frequent periods of hospitalization.  The veteran has not 
been hospitalized for his skin disorder, and he has not 
indicated that his skin significantly interfered with his 
employment to such a degree that he should be considered for 
an extraschedular rating.  Neither his statements nor the 
medical records indicate that his skin disorder warrants the 
assignment of an extraschedular evaluation.


ORDER

The appeal regarding service connection for hypertension 
claimed as due to herbicide agents used in Vietnam is 
dismissed.

The appeal regarding service connection for CTS claimed as 
due to herbicide agents used in Vietnam is dismissed.

The appeal regarding the evaluation of the service-connected 
hemorrhoids is dismissed.

Service connection for lymphoma is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a chronic 
back disability, the benefits sought on appeal are denied.

A 10 percent disability evaluation for the service-connected 
tinea pedis and tinea manus is granted, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

In this case, the Board finds that there are several 
procedural errors that must be corrected before the Board may 
review the remaining issues - that is, claims of entitlement 
to service connection for lymphoma and for hypertension 
claimed as secondary to the service-connected tonsillitis, 
and whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for CTS 
and for a vasectomy.  

As noted above, a June 1996 rating decision, in pertinent 
part, denied service connection for CTS, hypertension and 
lymphoma claimed as due to herbicide agents used in Vietnam; 
denied service connection for the residuals of a vasectomy 
including impotency on a direct basis; denied service 
connection for lymphoma secondary to the service connected 
tonsillitis; and determined that the veteran had not 
submitted new and material evidence regarding the claims for 
service connection for hypertension, CTS and, back 
disability.  The veteran was notified later that month.  

In July 1996, the RO received a NOD in which the appellant 
referred, in part, to heart problems, hypertension, arthritis 
and "several other diseases."  At his hearing before the RO 
in September 1996, the veteran noted his disagreement to the 
remaining issues and clarified other issues he wished to 
appeal. 

A rating action in July 1997, in pertinent part, confirmed 
the denials of service connection for CTS, hypertension and 
lymphoma as secondary to herbicide exposure and continued to 
deny service connection for the back disability on a new and 
material evidence basis.  Unlike the earlier rating action, 
it reviewed the issue regarding service connection for 
residuals of vasectomy in terms of finality (new and material 
evidence).  

A SOC was issued in May 1998.  The issues that were listed 
included increased evaluation for the skin disorder; service 
connection for CTS, hypertension and lymphoma as secondary to 
Agent Orange; and whether new and material evidence had been 
submitted to reopen the claim for a chronic back disability.  

In the September 1996 hearing, the veteran presented 
arguments regarding all of the issues reported above, which 
were denied in the June 1996 rating action.  Therefore, the 
Board finds that the hearing transcript is a NOD.  This 
document meets the requirements of a NOD as to all issues.  
See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 20.201, 20.302(a).  
It was in writing.  It was filed with the RO within one year 
of the notice of the June 1996, rating decision.  It 
identified the issues appealed and indicated a desire to 
contest the result.  38 C.F.R. § 20.302(b) (1999); Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (transcribed oral remarks 
satisfy the requirement that a Notice of Disagreement must be 
in writing.)

The Board notes that the SOC did not include the issue 
regarding service connection for the residuals of a vasectomy 
including impotency.  As the veteran has provided a valid 
NOD, this issue must be developed by the RO.  In Manlincon v. 
West, 12 Vet. App. 238 (1999), the Court held that when an 
appellant files a timely NOD and there is no SOC issued, the 
Board should remand, rather than refer, the issue to the RO 
for the issuance of a SOC.  As the October 1991 Board 
decision denied service connection for impotency, the issue 
should be reviewed in terms of whether new and material 
evidence has been submitted to reopen the previously-denied 
claim.

Furthermore, as noted, at the September 1996 hearing the 
veteran clarified his desire regarding his claims for service 
connection for CTS and hypertension.  The SOC listed the 
issues as secondary to herbicide exposure; however, the 
veteran indicated that he is claiming service connection for 
CTS on a direct basis, and for hypertension as secondary to 
tonsillitis.  As the veteran was denied service connection 
for CTS in a March 1995 rating decision, this issue should be 
reviewed in terms of whether new and material evidence has 
been submitted to reopen the previously-denied claim.  

In regard to hypertension, as noted, the veteran claimed 
service connection for this disability secondary to 
tonsillitis.  However, the SOC did not contain any laws and 
regulations regarding secondary service connection; thus a 
SSOC must be issued.  The veteran further indicated that he 
wanted service connection for lymphoma as secondary to 
tonsillitis.  This issue of service connection must be 
reviewed on secondary basis, which the RO apparently 
accomplished; however, as noted, the laws and regulations 
pertaining to secondary service connection was not included 
in the SOC.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should issue a SOC concerning 
the issues of whether new and material 
evidence has been submitted to reopen the 
claims for service connection for CTS and 
the residuals of a vasectomy including 
impotency.  The veteran and his 
representative should be given an 
appropriate period of time within which 
to respond.  

2.  The RO should issue a SSOC, which 
should include the laws and regulations 
pertaining to secondary service 
connection, concerning the issues of 
service connection for hypertension and 
lymphoma.  The veteran and his 
representative should be given an 
appropriate period of time within which 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



